DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by phone call from John R. Lastova (Reg. No. 33,149) on 2/07/2022.
The application has been amended as follows:

Please replace claim 6 with:
6.	(Currently Amended) A method as claimed in claim 1, wherein the permission to modify firmware of the Internet of Things device.

2.	This office action is in response to amendment filed on Jan. 20, 2022. Claims 1, 6, 17, and 22-23 have been amended. Claim 20 has been canceled. No new claim has been added. Claims 1-19 and 21-23 have been presented. Claims 1-19 and 21-23 are pending.
Claims 1-19 and 21-23 are allowed.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. 	Applicant’s arguments/remarks filed on 01/20/2022 are persuasive thus, the application is in condition to be allowed. 
5.	Applicant arguments of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 112(b) in view of applicant’s proper amendments/arguments are persuasive as the rejection of the claims under 35 U.S.C. 112(b) are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 112(b) are withdrawn by the examiner.
6.	Applicant arguments on pages 7-9 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 102/103 in view of applicant’s proper amendments/arguments are persuasive as the rejection of the claims under 35 U.S.C. 102/103 are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 102/103 are withdrawn by the examiner.

Allowable Subject Matter
7. 	Independent claims 1, 17, 22, and 23 are allowed over prior art of record. Dependent claims 2-16, 18-19, and 21 depend on the above-mentioned independent claims 1 and 17 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 19 are allowed in view of the prior art.
The closest prior art of Enns et al. (US 20170180355) discloses authenticating a field tool by a field device via authentication certificate; verifying the authentication certificate using a trust anchor certificate on the field device; securing communication between the field tool and the field device with a key generated by a key derivation method using exchanged certificates; receiving a field tool task authorization certificate (Enns, abstract), Chen et al. (US Publication No. 20170302669) discloses a mobile device that receive data from multiple devices through Britt et al. (US Publication No. 20170171196) discloses provisioning an IoT device using an association ID code (Britt, Abstract), however, the prior art taken alone or in combination fails to teach or suggest connecting the gateway device to a security entity to obtain a gateway device, or gateway device user, digital certificate, signed by the root of trust, and permission to perform tasks on the Internet of Things device; connecting the gateway device to the Internet of Things device; using the gateway device’s, or gateway device user’s, digital certificate to obtain management control of the Internet of Things device; and providing, at the gateway device, a master clock to which the Internet of Things device is synchronized, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 17, 22, and 23 recite similar limitations as claim 1 above.
Dependent claims 2-16, 18-19, and 21 depend upon the above-mentioned allowed independent claims 1 and 17 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Juitt et al. US 7042988, disclosing a gateway server is interposed between wireless access points and protected networks to provide security and integration functions, for example, authentication, access control, link privacy, link integrity, and bandwidth metering in various embodiments. Use of such a gateway server allows substantial control to be gained over network access even with the use of relatively simple access points. 
Kim et al. Kim et al., 2017 IEEE Published by the IEEE Computer Society (computer.org/ITPro), "TRUSTING THE INTERNET OF THINGS Authentication and Authorization for the Internet of Things", disclosing a local authorization service that does not depend on an external authority, even when an Auth becomes unavailable due to an attack or a failure, the resulting effect should be limited to the local authorization service wherein Auth can back up the authorization information of its registered entities to other trusted Auths and let the entities migrate to the trusted Auths for authorization in case of the Auth’s failure and use Auth as a point of intrusion detection, given that it can see the access-related activities of local devices.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437